UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14 (a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only(as permitted byRule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-12 The Bureau of National Affairs, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transactions applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Cynthia J. Bolbach Vice President and Corporate Secretary (703)341-3482 Fax: (703)341-1688 cbolbach@bna.com March 25, 2011 TO THE STOCKHOLDERS OF THE BUREAU OF NATIONAL AFFAIRS, INC. You are cordially invited to attend the annual meeting of the Corporation’s stockholders on April 16, 2011, at 10:00 a.m. in the Potomac Ballroom of the Crystal City Marriott, 1999 Jefferson Davis Highway, Arlington, Va., to elect the 13 members of the Board of Directors, to vote on two advisory, non-binding “say on pay” resolutions, and to transact such other business as may properly be brought before the meeting. The Crystal City Marriott is located directly across from BNA’s headquarters at 1801 S. Bell Street. Coffee will be available prior to the meeting, and a light lunch will be served immediately following the meeting. Meeting attendees may park in the BNA garage (entrances on 18th Street and 20th Street between Crystal Drive and S. Bell Street). Enclosed for your information is BNA’s Annual Report on Form 10-K, including financial statements for the year ended Dec. 31, 2010. Also enclosed are a proxy statement and, for Class A stockholders, a proxy form/envelope and ballot. The number of shares of Class A stock held directly by you, and held in your name by the Stock Fund Trustee of the BNA 401(k) Plan, is indicated on both the proxy form/envelope and ballot. Please follow the instructions on the proxy form/envelope carefully. CSC Entity Services, Wilmington, DE., will conduct the balloting, tabulate the results, and seal and store the ballots afterwards. The Board of Directors requests the participation either in person or by proxy of each stockholder at the annual meeting. IT IS IMPORTANT THAT YOU VOTE. You can mail your ballot directly to CSC Entity Services, using the business reply envelope that is enclosed, or you can place it in the ballot boxes located in BNA’s Arlington and Bethesda offices. If you mail your ballot, please do so in time to ensure that it is received at the CSC Entity Services offices in Wilmington no later than April 11. You can also bring your ballot and cast it at the annual meeting on April 16. Cordially /s/Cynthia J. Bolbach Cynthia J. Bolbach Enclosures 1801 South Bell Street oArlington, Virginia, 22202 oTelephone (703) 341-3000 o www.bna.com PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS April 16, 2011 THE BUREAU OF NATIONAL AFFAIRS, INC. 1801 S. Bell Street Arlington, Va. 22202 SOLICITATION AND VOTING INFORMATION Solicitation of the enclosed proxy (which incorporates a ballot for the election of directors)is made by and on behalf of the Board of Directors of The Bureau of National Affairs, Inc. (“BNA") for use at the Annual Meeting of Stockholders to be held at 10:00 a.m., local time, at theCrystal City Marriott, 1999 Jefferson Davis Highway, Arlington, Va., on Saturday, April 16, 2011, and at any adjournments of such meeting.The expense of this solicitation will be paid by BNA.Officers, directors, and employees of BNA may make solicitations of proxies by telephone, regular mail, e-mail, or in person.This proxy statement and proxy form were first mailed to BNA stockholders on or about March 25, 2011.An Annual Report on Form 10-K, including financial statements for the year ended Dec. 31, 2010, is enclosed with this proxy statement. This proxy statement and the Annual Report on Form 10-K are available at www.bna.com/stockinfo.htm. BNA has 30,000,000 authorized shares of Class A voting common stock ($1.00 par value), 30,000,000 authorized shares of Class B non-voting common stock ($1.00 par value), and 5,000,000 authorized shares of Class C non-voting common stock ($1.00 par value).Only holders of Class A common stock of record at the close of business on March 19, 2011, are entitled to vote at the meeting or any adjournment thereof on the election of the 13 members of the Board of Directors, on two resolutions regarding executive compensation, and on any other business that may properly come before the meeting.On March 19, there were 10,231,343 shares of Class A common stock outstanding.All shares represented by properly executed and delivered proxies will be voted at the meeting or any adjournments thereof in accordance with the instructions given on the proxy. IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED AT THE MEETING.WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE, SIGN, AND RETURN THE ENCLOSED BALLOT AND PROXY FORM/ENVELOPE AS SOON AS POSSIBLE.IF YOU MAIL YOUR BALLOT, PLEASE MAIL IT IN TIME FOR IT TO BE RECEIVED BY CSC ENTITY SERVICES IN WILMINGTON, DE., BY APRIL 11, 2011.You may, nevertheless, vote in person if you attend the meeting since the proxy is revocable at any time before the presiding officer’s call for a vote at the meeting, upon your filing of a written notice of revocation with Cynthia J. Bolbach, Executive Vice President and Corporate Secretary. A majority of all outstanding Class A shares entitled to vote at the Annual Meeting constitutes a quorum.Once a Class A share is represented for any purpose at the Annual Meeting, it will be deemed present for quorum purposes for the remainder of the meeting.Class A shares represented by properly-executed proxies, including those shares held in the stockholder’s name by the Stock Fund Trustee of the BNA 401(k) Plan, will be voted in accordance with the directions indicated on the ballot portion of the proxy.If the ballot portion of the proxy is not returned for shares held by the Stock Fund Trustee, the Trustee will assume that the instructions as to those shares are to not vote those shares.A plurality of the votes cast is required for the election of directors, as discussed below.With respect to the election of directors, abstentions or instructions to withhold authority to vote for one or more of the nominees will have no effect on the outcome of the vote.For further information concerning voting, see Section VIII, Voting Procedures. I. ELECTION OF DIRECTORS Thirteen directors of the Corporation are to be elected at the 2011 Annual Meeting to serve until their successors are elected at the next Annual Meeting.Nine directors are BNA stockholders and four directors are independent directors who do not own BNA stock. Stock Ownership of Executive Officers and Nominees for 9 "Inside" Directorships (Further information about the nominees is contained in the Biographical Sketches section of this Proxy Statement) Name and, if applicable, year first served as a Director Age Offices with BNA or its subsidiaries Shares beneficially owned on March 1, 2011, and % of outstanding shares of class (All shares are Class A except as indicated) * Paul A. Blakely 53 Manager, Financial Planning (a) andAnalysis; Assistant Treasurer * Cynthia J. Bolbach 63 Exec. Vice President and Corporate Secretary * Neil R. Froemming 65 Retired; formerly Class B Technical Support Manager (a) BNA Software Marcia P. Kaplan 59 Senior Account Executive * George J. Korphage 64 Retired; formerly Class B Vice President and Chief Financial Officer * Eunice F. Lin 50 Exec. Vice Presidnet and General Counsel *
